                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ERICK GARCIA,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 2:18-cv-00041-RLW
                                                   )
TODD A. RICHARDS, et al.,                          )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Erick Garcia for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Plaintiff has also filed two motions for appointment of counsel (Docket No. 4; Docket No. 5) and

a "request to dismiss the claim" that the Court has interpreted as a motion to amend. (Docket No.

6). Having reviewed the motion to proceed in forma pauperis and the financial information

submitted in support, the Court has determined that plaintiff lacks sufficient funds to pay the

entire filing fee, and will assess an initial partial filing fee of$15.17. See 28 U.S.C. § 1915(b)(l).

Additionally, for the reasons discussed below, the Court will direct plaintiff to file an amended

complaint on a Court-provided form.

                                       28 u.s.c. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire free, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-
month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a

certified inmate account statement. (Docket No. 3). The account statement shows an average

monthly deposit of $75.86. The Court will therefore assess an initial partial filing fee of$15.17,

which is 20 percent of plaintiffs average monthly deposit.

                                              The Complaint

        Plaintiff is currently an inmate at Northeast Correctional Center in Bowling Green,

Missouri. He brings this action pursuant to 42 U.S.C. § 1983. He names as defendants Todd

Richards, John Pope, Unknown Cook, and Unknown Penyugua. The defendants are sued in their

individual capacities.

        Plaintiffs complaint consists of a Court-provided form and a number of attached exhibits

consisting of doctor's notes from various medical appointments. 1

        In his statement of claim, plaintiff alleges that during the course of his incarceration, he

has been subjected to a "system of deliberate [indifference]." (Docket No. 1 at 4). Plaintiffs

complaint relates to a chronic condition in his right shoulder. (Docket No. 1-1 at 2). He states

that he has been misdiagnosed and has been allowed to endure pain while receiving treatment

that medical staff knew was not helping.




1
  The Court will treat these exhibits as part of the pleadings. See Fed. R. Civ. P. IO(c) ("A copy of a written
instrument that is an exhibit to a pleading is part of the pleading for all purposes").

                                                      2
       Plaintiff specifically alleges that Dr. Richards "disregarded the fact" that NSAID and

steroid injections were ineffective. He further states that Dr. Richards, along with Dr. Pope, Dr.

Cook, and Dr. Penyugua continued to provide treatment that they knew was ineffective. Plaintiff

claims that this constitutes "cruel and unusual punishment" because the defendants knew about

his "pain and did not provide care to address it." He states that he has suffered continued

deterioration of his muscles, leading to years of constant pain and a "progressively worse injury."

       Plaintiff seeks $75,000 in damages for the "irreparable" injury he has sustained to his

shoulder, as well as $20,000 in punitive damages for his pain and suffering. (Docket No. 1 at 5).

He also requests injunctive relief to allow him to have surgery to sufficiently address his injury.

                                             Discussion

       Plaintiff filed his complaint on June 8, 2018, asserting claims of deliberate indifference

against four correctional center physicians. On September 26, 2018, plaintiff filed a letter with

the Court requesting that his "claims be dismissed without prejudice." (Docket No. 6). Plaintiff

gave two reasons for his request. First, he states that his claim was "improperly" filed, and that

the "claim should be Garcia v. State." Second, he asserts that the person who helped him fill out

his paperwork did so improperly. In his letter, plaintiff also requests legal assistance to help with

his claim, and notes that his claim "is still the same for right shoulder."

       The Court interprets this letter as a motion by plaintiff to amend his complaint. The Court

will grant this motion and will direct the Clerk of Court to provide plaintiff with a prisoner civil

rights form. The Court will further order plaintiff to file an amended complaint on the Court-

provided form within thirty days of the date of this order. This will allow plaintiff to properly file

his complaint in the manner he desires. In filing his amended complaint, plaintiff is directed to

follow the instructions set forth below.



                                                   3
    A. Instructions for Filing of Amended Complaint

        Plaintiff should type or neatly print the amended complaint. The amended complaint

must be on the Court-provided prisoner civil rights form that will be provided to plaintiff. See

E.D. Mo. L.R. 45 - 2.06(A) ("All actions brought by pro se plaintiffs or petitioners should be

filed on Court-provided forms"). In the "Caption" section of the Court-provided form, plaintiff

should clearly name each and every party he is intending to sue. See Fed. R. Civ. P. lO(a) ("The

title of the complaint must name all the parties").

        In the "Statement of Claim" section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a) ("A pleading that states a

claim for relief must contain ... a short and plain statement of the claim showing that the pleader

is entitled to relief').   Plaintiff should select the claim(s) he wishes to pursue, and limit the

factual allegations to only the defendant(s) who were actually involved. If plaintiff names more

than one defendant, he must assert only claims that are related to each other. See Fed. R. Civ. P.

20(a)(2). Alternatively, plaintiff may name one single defendant and bring as many claims as he

has against him or her. See Fed. R. Civ. P. 18(a). Plaintiff must specify whether he intends to sue

each defendant in an official capacity, an individual capacity, or both. The failure to sue a

defendant in his or her individual capacity may result in the dismissal of that defendant.

        Plaintiff should put each claim into a numbered paragraph, and each paragraph should be

"limited as far as practicable to a single set of circumstances." See Fed. R. Civ. P. lO(b). Plaintiff

should begin by writing the defendant's name. In separate, numbered paragraphs under that

name, plaintiff should write a short and plain statement of the factual allegations supporting his

claim against that specific defendant. If plaintiff is suing more than one defendant, he should

follow the same procedure for each defendant. In other words, for each particular defendant,



                                                  4
plaintiff must separately write the defendant's name and then, under that name, provide a short

and plain statement of factual allegations against that defendant. The Court emphasizes that the

"Statement of Claim" requires more than "legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." See Barton v. Taber,

820 F.3d 958, 964 (8th Cir. 2016).

        After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiffs failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint

completely replaces the original complaint. This means that claims that are not re-alleged in the

amended complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees

Litig., 396 F.3d 922, 928 (8th Cir. 2005) ("It is well-established that an amended complaint

supercedes an original complaint and renders the original complaint without legal effect"). If

plaintiff fails to file an amended complaint on the Court-provided form within thirty days in

accordance with the instructions set forth herein, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

   B. Plaintiff's Motions to Appoint Counsel

        Plaintiff has filed two motions to appoint counsel. (Docket No. 4; Docket No. 5). "A pro

se litigant has no statutory or constitutional right to have counsel appointed in a civil case."

Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). A district court may appoint counsel in a

civil case if the court is "convinced that an indigent plaintiff has stated a non-frivolous

claim ... and where the nature of the litigation is such that plaintiff as well as the court will benefit

from the assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When

determining whether to appoint counsel for an indigent litigant, the Court considers relevant



                                                     5
factors, such as the complexity of the case, the ability of the pro se litigant to investigate the

facts, the existence of conflicting testimony, and the ability of the prose litigant to present his or

her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8 1h Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

complex. The Court will entertain future motions for appointment of counsel as the case

progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $15.17

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) the statement that the remittance is for

an original proceeding.

       IT IS FURTHER ORDERED that if plaintiff fails to pay the initial partial filing fee

within thirty (30) days of the date of this Order, this case will be dismissed without prejudice.

       IT IS FURTHER ORDERED that plaintiffs motions to appoint counsel (Docket No. 4;

Docket No. 5) are DENIED at this time.

       IT IS FURTHER ORDERED that plaintiffs motion to amend his complaint (Docket

No. 6) is GRANTED.




                                                  6
       IT IS FURTHER ORDERED that the Clerk of the Court shall provide plaintiff with a

copy of the Court's prisoner civil rights form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form, in accordance with the instructions set forth above, within thirty (30)

days from the date of this order.

       Plaintiff's failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.

       Dated   this/~y o~                             , 2018.




                                                  ~~~
                                                  UNITED STATES DISTRICT JUDGE




                                                  7
